900 F.2d 256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Templeton THOMPSON, Plaintiff-Appellant,v.Joseph A. MULDOON, Jr., t/a Potomac Polo Club, Individually;Joseph A. Muldoon, III, t/a Potomac Polo Club,Individually, Defendants-Appellees,Brethren Mutual Insurance Company;  the ContinentalInsurance Company, Third Party Defendants.
No. 89-1074.
United States Court of Appeals, Fourth Circuit.
Submitted February 9, 1990.Decided March 13, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Paul V. Niemeyer, District Judge.  (No. CA-88-3745-PN).
Michael J. Miller, Jacobi & Miller, Baltimore, for Appellants.
James R. Bucher, Sasscer, Clagett, Channing & Bucher, Upper Marlboro, Md., for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
The plaintiff, Templeton Thompson, filed in diversity a negligence action claiming that the defendants were responsible for injuries she suffered when a horse, whose lead she was holding, suddenly shied away.  However, no one requested that the plaintiff hold the horse and testimony as to a shying propensity, which was produced by the plaintiff, was hearsay and directly rebutted by the very witnesses who allegedly made the hearsay statements.


2
The district court's opinion granting summary judgment to the defendants correctly states the law and we affirm on its opinion.  Thompson v. Muldoon, C/A No. 88-3745-PN (D.Md. Oct. 10, 1989).  We have decided that oral argument would not be helpful and have proceeded to decide the case on the briefs and record.

AFFIRMED